Citation Nr: 1721103	
Decision Date: 06/09/17    Archive Date: 06/21/17

DOCKET NO.  10-04 191A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran served on active duty from March 1951 to August 1952, including service in Korea.  Thereafter, he was a member of the Reserve with unverified periods of active duty for training (ACDUTRA) and inactive duty training (INACDUTRA).  One verified period of ACDUTRA occurred from August 17, 1957 to August 31, 1957.

This case came before the Board of Veterans' Appeals (Board) on appeal from June 2005 and February 2007 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  The Veteran currently resides in Mexico and jurisdiction over the claims file is held by the RO in Houston, Texas. 

In November 2008, the Veteran testified before a Decision Review Officer at the Houston RO.  In September 2010, the Veteran testified before the undersigned at a videoconference hearing.  Transcripts of both hearings are of record. 

In November 2010, the Board remanded the case for further development.  A May 2012 rating decision granted service connection for a back disability.  In December 2012, the Board remanded the remaining issue for further development.  The record reflects substantial compliance with the remand requests.  See Dyment v. West, 13 Vet. App. 141 (1999).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Right knee disability did not originate in service or until more than one year thereafter, and it is not related to such service.


CONCLUSION OF LAW

The criteria for service connection for right knee disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2016).  Proper notice must inform the claimant and his or her representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice requirements apply to all five elements of a service-connection claim, to include Veteran status, existence of a disability, a connection between service and the disability, degree of disability, and effective date of the disability.  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded should be included.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In this case, the Veteran received 38 U.S.C.A. § 5103(a)-compliant notices in October 2004 and May 2006.

VA also has a duty to assist a claimant in the development of a claim.  That duty includes assisting in obtaining service treatment records and pertinent post-service treatment records and providing an examination or obtaining an opinion when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  

In this case, all necessary development has been accomplished and therefore appellate review may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, and post-service reports of VA and private treatment and examination.  Also of record are the Veteran's statements in support of the claim.  The Board has reviewed those statements and concludes that no available outstanding evidence has been identified.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the claim.  

VA provided the Veteran with an examination to determine the nature and etiology of his right knee disability in April 2005.  Because the examiner did not provide an opinion on the etiology of the Veteran's disability, the Board requested another examination, which was afforded in March 2012.  That examiner interviewed and examined the Veteran, and provided the information needed to decide the claim, including the requested opinion.  The Board finds the opinion to be adequate, as it was based on a full reading of the records in the claims file as well as the Veteran's own statements.  

Given the above, the Board finds that no further notice or assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016). 

Service connection requires competent evidence of (1) a current disability; (2) the incurrence or aggravation of a disease or injury during service; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

The presumption of soundness provides that a Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b) (2016).

To rebut the presumption of soundness, VA must show by clear and unmistakable evidence that (1) the disease or injury existed prior to service and (2) the disease or injury was not aggravated by service. VAOPGCPREC 3-2003.  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  VAOPGCPREC 3-2003 (July 2003); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004). 

Where a Veteran served for 90 days or more of active service, and certain chronic diseases, such as arthritis, become manifest to a degree of 10 percent or more within one year from the date of separation from service, the disease shall be presumed to have been incurred in service, even though there is no evidence of such disease in service.  

The presumption provisions contained in 38 C.F.R. §§ 3.307 and 3.309 apply only to periods of active duty, not ACDUTRA or INACDUTRA.  Paulson v. Brown, 7 Vet. App. 466 (1995) (if claim relates to period of ACDUTRA, a disease or injury resulting in disability must have manifested itself during that period).  

In this case, the Veteran asserts that he has a right knee disability that was incurred in or aggravated by active service.  Specifically, he asserts that he injured his right knee when he fell from the wing of an airplane in August 1957.

The Veteran's service treatment records reveal that he underwent a service entrance examination in March 1951.  On physical examination, genus varum was noted.  The report of his July 1952 release to inactive duty examination includes physician notes indicating a childhood injury to the right leg, described as a history of a tibial tubercle fracture in September 1950, that was symptomatic during service but with no evidence of a bony abnormality in either site (right knee or right tibia) on x-ray.  

Service treatment and personnel records show that the Veteran was in a period of ACDUTRA between August 17, 1957 and August 31, 1957, and that he fell from the wing of an airplane on August 24, 1957.  The records note injuries to the right elbow, back, and right leg.  

March 1962 VA hospital records indicate that the Veteran reported incurring a fracture of the tibial plateau in 1949, with pain in 1951 in service.  He said that he had developed a trick knee in 1961.  Radiographic examination of the right knee showed no abnormalities and a diagnosis of arthralgia, right knee, was rendered.

At an April 2005 VA examination, the Veteran reported that he injured his right knee, back, and right elbow in an airplane accident in August 1957.  He reported that he never sought treatment for the right knee after the injury.  Examination revealed normal knees except for varus deformities.  X-rays showed degenerative joint disease, greater in the left knee.  The examiner rendered a diagnosis of genu varus with osteoarthritis of both knees.  The examiner opined that the Veteran's spine disability could be related to the accident in 1957.  The examiner did not render an opinion on the right knee disability.  

As noted in the November 2010 Board decision, the Veteran's right leg claim was actually a claim for the radiculopathy associated with the low back disorder.  Since that time, service connection for right elbow and low back disabilities, as well as radiculopathy of the right lower extremity, has been granted.  As such, the issue remaining on appeal is limited to a right knee disability.  

Pursuant to the Board remand, the RO afforded the Veteran another examination in March 2012.  The examiner stated that the noted fracture of the tibial plateau was a questionable x-ray finding with follow-up x-rays in 1961 being normal, and with April 2006 x-rays noting an irregularity of the peripheral edge of the tibial plateau and discussing a possible old tibial plateau fracture.  The examiner observed that the Veteran was never treated or evaluated for a tibial plateau fracture.  The examiner stated that a tibial tubercle avulsion injury was noted prior to entry into service that healed with no obvious residual.  The examiner concluded that it does not appear by history that the Veteran ever had a tibial plateau fracture.  The examiner noted that the Veteran had a couple of incidences of complaints of knee pain from 1951 to 1952 but with no history of significant injury.  The examiner then observed that mild genu varus, or bowing of the lower legs, was noted on one examination but that there was no evidence of genu varus in either leg on current examination.  The examiner then stated that regarding the fall off the aircraft in 1957 the Veteran was complaining of leg pain but not specifically of knee pain, and he was never seen or treated for knee pain.  The examiner clarified that the Veteran was having low back pain and right radicular leg pain.  The examiner opined that the Veteran's right knee disability is not due to any specific injury in service, and there is no evidence of aggravation beyond normal progression.  The examiner noted that the Veteran was 79 years old when he had his first surgery on his knee and his previous x-rays as well as history are consistent with age-related changes.  The examiner concluded that the Veteran's right knee disability is not in any way associated with service or aggravated by service.

Given the above, while the Veteran's service separation examination report from 1952 indicates that a pre-service injury involving the tibia had been symptomatic, there is no mention of a knee problem and no knee abnormalities were found on examination, including on x-rays.  Likewise, while the 1957 records show that he injured his leg in a fall, there is again no mention of a knee problem.  Moreover, the record shows that the leg complaints from that time were related to the low back disability incurred as a result of that fall.  Post service, the first documentation of a knee problem is in the March 1962 VA hospital record which shows that he had developed a trick knee in 1961, over three years after that accident.  Thus, the Board finds that the Veteran's right knee disability did not have its onset in active service or within one year thereafter.  

As confirmed by the March 2012 examiner, the Veteran's complaints of right leg pain following the fall in 1957 were related to the low back disability incurred at that time.  With respect to the finding of genus varum at the March 1951 service entrance examination, there is no evidence of any aggravation.  The March 2012 examiner did not even find any evidence of it at that examination.  The examiner also opined that any existing disability from the tibial tubercle avulsion injury prior to service in 1951 did not result in any aggravation leading to a knee disability.  The examiner also essentially opined that the complaints of knee pain in 1951 and 1952 did not result in any chronic knee disability.  As the examiner's opinions were based on examination of the Veteran and a review of all the evidence in the claims file, the Board finds them to be of great probative value.  See Hayes v. Brown, 9 Vet. App. 67 (1996).  Moreover, there is no competent medical opinion that indicates a link between the Veteran's right knee disability and service.  Thus, the Board finds that the Veteran's right knee disability is not related to active service.  

The Board notes that a lay person is competent to give evidence about observable symptoms such as pain.  Layno v. Brown, 6 Vet. App. 465 (1994).  A lay person is also competent to address etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

While the Board appreciates the Veteran's statements regarding disability onset and chronicity of symptomatology, in this case, the record dates the onset of symptoms to after separation from active service and the questions of diagnosis and causation extend beyond an immediately observable cause-and-effect relationship.  As such, the Veteran is not competent to address the diagnosis or etiology of his disability.  As discussed above, the medical evidence shows that his disability is not related to active service.

In conclusion, service connection for a right knee disability is not warranted.  As the preponderance of the evidence is against the claim, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for right knee disability is denied.




____________________________________________
THOMAS H. O'SHAY 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


